                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, L.L.C.                                          CIVIL ACTION

VERSUS                                                                NO. 19-11149

DEQUINCY R. RICHARD                                                   SECTION “I” (3)

                           ORDER SETTING ORAL HEARING

       IT IS ORDERED that DeQuincy R. Richard’s Motion for Sanctions [Doc. #58] is SET

FOR ORAL HEARING before the undersigned Magistrate Judge on Wednesday, February 5,

2020 at 11:00 a.m. in Courtroom B305 at 500 Poydras St. (Hale Boggs Federal Bldg.), New

Orleans, Louisiana. Any memorandum in opposition and any reply memorandum shall be filed in

accordance with the Local Rules of this Court.

       New Orleans, Louisiana, this 24th day of January, 2020.



                                            DANA M. DOUGLAS
                                            UNITED STATES MAGISTRATE JUDGE
